Citation Nr: 0901956	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for patellofemoral 
stress syndrome with degenerative joint disease of the right 
knee secondary to service-connected instability of the right 
ankle with degenerative joint disease.  

4.  Entitlement to service connection for left knee 
degenerative joint disease secondary to service-connected 
instability of the right ankle with degenerative joint 
disease, status post arthroscopy and debridement.  

5.  Entitlement to service connection for mechanical low back 
pain with degenerative joint disease of the lumbar spine as 
secondary to the service-connected instability of the right 
and left ankle with degenerative joint disease.  

6.  Entitlement to an increased rating for right ankle 
instability with degenerative joint disease, currently 
evaluated as 20 percent disabling.  


7.  Entitlement to an increased rating for left ankle 
instability with degenerative joint disease, currently 
evaluated as 20 percent disabling.  

8.  Entitlement to an extension of time for a temporary total 
evaluation based upon the need for convalescence.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1985 to 
October 1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The Board notes that in a February 2007 VA Form 9, the 
appellant perfected an appeal in regard to the issues 
pertaining to higher evaluations for the right ankle and left 
ankle disabilities, as well as for an extension of time for a 
temporary total evaluation.  Thereafter, supplemental 
statements of the case were issued in February 2008 and July 
2008.  In September 2008, the appellant's representative 
submitted a VA Form 646 in regard to those issues, and by 
letter dated September 8, 2008, the appellant was informed 
that his appeal had been certified to the Board.  


In addition, the Board notes that in an August 2007 rating 
decision, the agency of original jurisdiction (AOJ) denied 
service connection for PTSD, depression, patellofemoral 
stress syndrome of the right knee, left knee degenerative 
joint disease, and mechanical low back pain.  In January 
2008, the appellant filed a notice of disagreement with that 
decision, and a statement of the case was issued in July 
2008.  In a September 30, 2008 VA Form 9, the appellant 
stated that he had read the statement of the case and any 
supplemental statement of the case he had received and was 
only appealing the issues pertaining to increased evaluations 
for the right ankle disability and the left ankle disability, 
and requested a Board hearing.  

The issues of entitlement to an increased rating for right 
ankle instability with degenerative joint disease, currently 
evaluated as 20 percent disabling and entitlement to an 
increased rating for left ankle instability with degenerative 
joint disease, currently evaluated as 20 percent disabling, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 30, 2008, prior to the promulgation of a 
decision in the appeal in regard to the issues of entitlement 
to service connection for PTSD, depression, patellofemoral 
stress syndrome with degenerative joint disease of the right 
knee secondary to service-connected instability of the right 
ankle with degenerative joint disease, left knee degenerative 
joint disease secondary to service-connected instability of 
the right ankle with degenerative joint disease, status post 
arthroscopy and debridement, entitlement to service 
connection for mechanical low back pain with degenerative 
joint disease of the lumbar spine as secondary to the 
service-connected instability of the right and left ankle 
with degenerative joint disease, the Board received 
notification from the appellant that a withdrawal of the 
notice of disagreement in regard to these issues is 
requested.  

2.  On September 30, 2008, prior to the promulgation of a 
decision in the appeal in regard to the issue pertaining to 
an extension of time for a temporary total evaluation based 
upon the need for convalescence, the Board received 
notification from the appellant that a withdrawal of the 
substantive appeal in regard to this issues is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
by the appellant, in regard to the issues of entitlement to 
service connection for PTSD, depression, patellofemoral 
stress syndrome with degenerative joint disease of the right 
knee secondary to service-connected instability of the right 
ankle with degenerative joint disease, left knee degenerative 
joint disease secondary to service-connected instability of 
the right ankle with degenerative joint disease, status post 
arthroscopy and debridement, entitlement to service 
connection for mechanical low back pain with degenerative 
joint disease of the lumbar spine as secondary to the 
service-connected instability of the right and left ankle 
with degenerative joint disease, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.201, 20.204 (2008).

2.  The criteria for a withdrawal of a substantive appeal by 
the appellant, in regard to the issue of entitlement to an 
extension of time for a temporary total evaluation based upon 
the need for convalescence, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.201, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement 
and/or substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204 (2008).  
On September 30, 2008, the appellant stated that the only 
issues he was appealing pertained to increased ratings for 
the right ankle and left ankle disabilities, and thus, 
withdrew the January 2008 notice of disagreement in regard to 
the issues of entitlement to service connection for PTSD, 
depression, patellofemoral stress syndrome with degenerative 
joint disease of the right knee secondary to service-
connected instability of the right ankle with degenerative 
joint disease, left knee degenerative joint disease secondary 
to service-connected instability of the right ankle with 
degenerative joint disease, status post arthroscopy and 
debridement, entitlement to service connection for mechanical 
low back pain with degenerative joint disease of the lumbar 
spine as secondary to the service-connected instability of 
the right and left ankle with degenerative joint disease, and 
withdrew the substantive appeal in regard to entitlement to 
an extension of time for a temporary total evaluation based 
upon the need for convalescence and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration in regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to the issues of entitlement to service connection for 
PTSD, depression, patellofemoral stress syndrome with 
degenerative joint disease of the right knee secondary to 
service-connected instability of the right ankle with 
degenerative joint disease, left knee degenerative joint 
disease secondary to service-connected instability of the 
right ankle with degenerative joint disease, status post 
arthroscopy and debridement, entitlement to service 
connection for mechanical low back pain with degenerative 
joint disease of the lumbar spine as secondary to the 
service-connected instability of the right and left ankle 
with degenerative joint disease, or entitlement to an 
extension of time for a temporary total evaluation based upon 
the need for convalescence, and the appeal in regard to these 
issues, is dismissed.


ORDER

The appeal in regard to the issues of entitlement to service 
connection for PTSD, depression, patellofemoral stress 
syndrome with degenerative joint disease of the right knee 
secondary to service-connected instability of the right ankle 
with degenerative joint disease, left knee degenerative joint 
disease secondary to service-connected instability of the 
right ankle with degenerative joint disease, status post 
arthroscopy and debridement, and entitlement to service 
connection for mechanical low back pain with degenerative 
joint disease of the lumbar spine as secondary to the 
service-connected instability of the right and left ankle 
with degenerative joint disease, and in regard to an 
extension of time for a temporary total evaluation based upon 
the need for convalescence, is dismissed.  


REMAND

In a VA Form 9, received in September 2008, the appellant 
requested a Board hearing.  The appellant has not been 
afforded an opportunity for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for 
a Board hearing at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


